Citation Nr: 0502530	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-06 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the veteran is competent for VA benefits 
purposes.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for a chronic back 
disability

4.  Entitlement to service connection for flu-like symptoms.

5.  Entitlement to service connection for hepatitis B.

6.  Entitlement to service connection for hepatitis C.

7.  Entitlement to service connection for hypertension.

  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
October 1969.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in July 2001 and 
December 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.

This case was the subject of a scheduled January 2004 hearing 
before a Veterans Law Judge.  However, according to 
documentation of record, prior to the commencement of the 
hearing the veteran was belligerent and abusive and was 
escorted out of the building by a security guard.  The 
veteran is advised that he may request another hearing, 
although the question of whether he is entitled to scheduling 
of such a hearing may be a matter within VA's discretion, 
based on his past and future conduct, the extent of his 
cooperation, and whether the security of VA personnel is put 
at risk.  

Correspondence from the veteran received by the Board in 
March 2004 indicates that he seeks service connection for 
multiple sclerosis and heart disease.  A review of the record 
reveals that these claims were previously denied in December 
1997 and February 1999 RO rating decisions.  This matter is 
referred to the RO for appropriate action.  

The issues of entitlement to service connection for chronic 
obstructive pulmonary disease, chronic back problems and flu-
like symptoms, entitlement to service connection for 
hepatitis B and C, and entitlement to service connection for 
hypertension are addressed in the REMAND appended to today's 
decision.  These issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran has the mental capacity to contract or to manage 
his affairs, including disbursement of funds without 
limitation.


CONCLUSION OF LAW

The veteran is competent for VA benefits purposes.  38 C.F.R. 
§ 3.353 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law prior to the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

As discussed in detail below, sufficient evidence is of 
record to find the veteran competent for VA benefits 
purposes.  Therefore, no further notice or development is 
needed with respect to this issue.

Factual Background

The veteran has a total (100 percent) compensation rating for 
service-connected post-traumatic stress disorder (PTSD), a 10 
percent rating for disability of the right shoulder, and is 
rated incompetent for VA benefits purposes.  He seeks 
restoration of competency status.

A May 1998 private hospital report indicates by checked box 
that the veteran was competent.

In a March 2001 report of hospitalization, the following was 
written:

In my opinion, the patient is incompetent for VA 
purposes.  He is a poor candidate for 
rehabilitation and has failed a variety of 
treatments including other in-patient settings, 
the POST program for post-traumatic stress 
disorder, the Domiciliary, day hospital, and many 
different medications.  Patient was angry at the 
time of discharge in that he felt his issues were 
not resolved during this hospitalization.  
Specifically he still felt weak, tired, anxious, 
poor, and lonely and still described headaches.  
Suggestions from the neurology service regarding 
treatment for his headaches and the negative need 
for further workup, were given to [the veteran] in 
writing at the time of discharge....

During a March 2002 VA field examination at the veteran's 
place of residence, the veteran was found to be alert and in 
touch with reality.  He was dressed casually and in good 
health.  He was verbal, ambulatory, continent, and otherwise 
able to take care of himself.    His prognosis was described 
as good.  He was oriented to events, time, and place.  He 
could express his needs and could communicate in general.  He 
knew the source and amounts of his income and could talk 
about financial matters in detail.  He knew who his creditors 
were.  He stated that he purchases all of his own goods and 
cares for himself.  He paid his expenses by cash, check or 
direct pay.  He could read, write and do simple math 
problems.  He was found to be capable to properly manage his 
own financial affairs in a wise manner and not to require the 
assistance of a payee.  Due to health problems, he was found 
not to be employable and not a likely candidate for 
Vocational Rehabilitation.  The veteran's place of residence 
was nice and clean.  He had adequate clothing, and no adverse 
conditions were noted during the visit.  He appeared to be 
content in his surroundings.  The veteran was described as 
doing an excellent job in caring for himself.  All of his 
needs were being met.  It was recommended that the veteran be 
appointed his own payee.  

In a letter dated in April 2003, R.J., MD, a private 
psychiatrist whom the veteran had known for many years, 
acknowledged the severity of the veteran's PTSD.  However, he 
stated that he had no impression that the veteran's emotional 
problems warranted declaring him incompetent.  Although the 
veteran was isolated from his family, he was otherwise 
responsible.  He was noted to pay his bills, maintain normal 
hygiene and not to interfere in the affairs of others.  The 
private psychiatrist concluded that, unless demonstrated 
otherwise, he would caution against labeling the veteran as 
incompetent.

At a June 2003 VA field examination, the veteran was found to 
be in good physical and mental condition.  He was verbal, 
ambulatory, continent, and did not require any assistance 
with feeding, dressing, or bathing.  His prognosis was found 
to be good.  He could express his needs and could communicate 
in general.  He could read, write, and do simple math 
problems.  He was found to be capable of properly managing 
his own financial affairs in a wise manner and not to require 
the assistance of a payee.  

In a May 2004 letter, R.J., MD, the private psychiatrist 
referred to above, indicated he had known the veteran for a 
number of years.  He asserted that the veteran was certainly 
not incompetent.  He described the veteran has having made an 
admirable and successful effort to become an English teacher 
notwithstanding his combat-related psychiatric disability.  
(The Board notes parenthetically that the veteran's 
decorations and medals include the Purple Heart.)   He 
asserted that the veteran's negative perception of his health 
care may be valid, and that more direct focus of attention 
needed to be addressed with respect to the veteran's medical 
complaints instead of disregarding them because he has a 
psychiatric history.  

At an August 2004 VA field examination, the veteran was 
ambulatory, verbal, and able to communicate.  He was neatly 
dressed and well-groomed.  He was found able to care for 
himself, and in touch with reality.  He was oriented to time, 
place, and events.  He spent his money on his rent, mortgage, 
utilities and food.  He showed proof by receipts that he was 
paying his monthly bills in a timely manner.  He was found to 
have the ability to manage his own funds.  The field examiner 
opined that the veteran could not be taken advantage of by 
others.  The examiner reviewed the veteran's bank statements.  
The veteran's needs were being met.  Though the veteran had 
been employed in the past, in the field examiner's view he 
was no longer employable.   His residence was somewhat dirty, 
but according to the veteran this was his lifestyle.  He 
appeared to be content in his surroundings.  The examiner 
emphasized that "NO ADVERSE CONDITIONS WERE FOUND DURING MY 
VISIT."  (All-caps emphasis in original.)

Law and Regulations

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 C.F.R. § 3.353(a).  There is 
a presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 
3.102.

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
as to incompetency should be based upon all evidence of 
record, and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.

Analysis

As noted above, a March 2001 VA hospitalization report 
describes the veteran as incompetent.  However, this report 
does not address the criteria for the finding of 
incompetency.  Since then, three VA field examiners and a 
private psychiatrist have indicated the veteran to be 
competent, in reports and opinions that address the veteran's 
medical conditions and the specific relevant criteria for 
competency for VA benefits purposes.  The evidence indicates 
specifically that the veteran has the mental capacity to 
contract or to manage his affairs, including disbursement of 
funds without limitation.  Accordingly, and especially in 
light of the regulatory presumption favoring a finding of 
competency, the Board finds that restoration of competency 
for VA benefits purposes is warranted.


ORDER

Restoration of competency for VA benefits purposes is 
granted.


REMAND

In an undated note on a Physician's Progress Notes form from 
the L.A. Metropolitan Medical Center, received by the RO in 
May 2001, a clinician wrote that the veteran had been under 
his care for 2 years and was currently diagnosed with 
hepatitis C and chronic obstructive pulmonary disease (COPD).  
The clinician further opined that the veteran had possibly 
contracted hepatitis C during an episode of blood transfusion 
during the Vietnam War.  He noted further that the veteran 
had experienced multiple episodes of exacerbation of his lung 
condition.  The records of treatment of the veteran by this 
clinician for COPD and hepatitis C should be obtained.  38 
U.S.C.A. § 5103A.

In March 2000 the veteran contended that he contracted 
hepatitis C during combat.  As noted above, a private 
physician has opined that the may have contracted hepatitis C 
when he received a blood transfusion in association with his 
period of service in Vietnam.  The veteran contends he has 
current Hepatitis B and C as result of this transfusion.  
Service medical records currently associated with the claims 
file reflect treatment and a significant period of 
hospitalization for an anal laceration incurred during a 
combat-related helicopter accident.  For purposes of 
establishing whether the veteran may have received a blood 
transfusion during service, the RO should contact all 
appropriate service records' depositories to obtain any 
additional service medical records of the veteran that may be 
available, to include 1) all records of treatment for an anal 
laceration at the 3rd Medical Battalion referred to in an 
August 1968 clinical record in his service medical records 
now associated with the claims file, and 2) all records of 
hospitalization at the Naval Hospital, USS Sanctuary AH-17, 
FRP San Francisco, for the period from August 27, 1968, to 
September 11, 1968.  38 U.S.C.A. § 5103A.

Also, March 2002 and June 2003 VA field examination reports 
and a report of VA hospitalization in March 2001 indicate the 
veteran to be in receipt of Social Security Administration 
(SSA) disability benefits.  SSA records may contain 
information relevant to the nature, etiology, history and 
diagnoses of COPD, hypertension, hepatitis B and C, flu-like 
symptoms, or chronic back problems.  VA has a duty to obtain 
SSA records when they may be relevant to his claims and VA 
has actual notice that the veteran is receiving SSA benefits.  
See Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. 
West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  Accordingly, the RO should 
contact the SSA and obtain and associate with the claims file 
copies of the veteran's records regarding SSA benefits, 
including the medical records upon which any decision was 
based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(2)(2003).

In a December 2001 RO letter, the veteran was advised that it 
had been determined that all the available medical 
information was of record to support his claims, and that the 
claims had been rated on the evidence available.  He was 
further advised that "if there is other medical evidence to 
consider, please notify us and we will make a reasonable 
effort to obtain it."  In a May 2002 Statement of the Case, 
the veteran was advised that he needed to "submit medical 
evidence that shows his conditions are related to his 
service."  Clearly, the notification received by the veteran 
falls short of what is required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)).  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  See also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Specific notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) should: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.

Accordingly, this case is REMANDED for the following action: 

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims of the impact of 
the notification requirements on the 
claims.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claims.

In so doing, the RO should seek to obtain 
the records of private treatment at the 
L.A. Metropolitan Medical Center for 
hepatitis C and COPD.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claims; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims.

2.  For purposes of establishing whether 
the veteran may have received a blood 
transfusion during service, the RO should 
contact all appropriate service records' 
depositories to obtain any additional 
service medical records of the veteran 
that may be available, to include 1) all 
records of treatment for an anal 
laceration at the 3rd Medical Battalion 
referred to in an August 1968 clinical 
record in his service medical records now 
associated with the claims file, and 2) 
all records of hospitalization at the 
Naval Hospital, USS Sanctuary AH-17, FRP 
San Francisco, for the period from August 
27, 1968, to September 11, 1968.     

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

3.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

4.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  This should include 
consideration of whether a VA 
compensation examination is required for 
a determination on the merits of each 
issue on appeal.  See 38 U.S.C.A. § 
5103A(d).  If further action is required, 
the RO should undertake it before further 
adjudication of the claim(s) for which 
further action is required.

5.  The RO should readjudicate the issues 
on appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


